Citation Nr: 1713993	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin, Committee on Waivers and Compromises


THE ISSUES

1.  Whether a debt based on overpayment of compensation in the amount of $69,497.87 is valid.

2.  Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $69,497.87.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.  The appellant, an attorney, was appointed as the Veteran's fiduciary in January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now under the jurisdiction of the RO in Milwaukee, Wisconsin.  

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Since June 1998, the Veteran has been rated at the 100 percent rate for posttraumatic stress disorder (PTSD).

2.   The Veteran was convicted in November 2004 of four felonies and remained incarcerated by the Alabama Department of Corrections until paroled in November 2007.

3.  Although the Veteran's custodian advised VA in September 2004 of his arrest and pending trial, neither the Veteran nor his custodian informed VA of his November 2004 conviction and subsequent incarceration.

4.  The Veteran received an overpayment of $69,497.87 in compensation benefits.

5.  The creation of an overpayment was not the result of fraud, misrepresentation, or bad faith.

6.  Recovery of the indebtedness in the amount of $69,497.87 would not violate the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of additional VA disability compensation benefits in the amount of $69,497.87 was properly created.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. §§ 1.963, 3.665 (2016).

2.  The requirements for waiver of recovery of the overpayment of VA compensation benefits in an amount calculated as $69,497.87 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the Veteran has been declared incompetent for purposes of VA benefits.  A June 2001 rating decision found the Veteran 100 percent disabled due to PTSD.  R.R. was named in December 2001 as the Veteran's fiduciary (styled as the Veteran's custodian).  Since January 2011, the appellant has been the Veteran's fiduciary (custodian).  
The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions relating to notice and development found in the VCAA are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302.  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the relevant parties were informed of the bases for the denial of his request for a waiver of overpayment and the reasons behind the creation of his debt.  He has also had a fair opportunity to present arguments and evidence in support of his claim; and been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

In May and June 2008 letters VA advised the Veteran that VA had learned of his incarceration, that his failure to notify VA of the incarceration created an overpayment as his benefits were not reduced during the period of incarceration, the amount of the overpayment, that he may request a waiver, and that he may submit evidence or request a hearing.

In a November 2008 letter, R.R., still acting as the Veteran's fiduciary, indicated that the Veteran was satisfied with the reduction of benefits to a certain level to repay the debt and would withdraw his disagreement so long as the benefit paid to the Veteran was not reduced further.  It does not appear that the AOJ responded to this offer.  For this reason, when the Board remanded the Veteran's claims in January 2014, the AOJ was directed to contact the appellant to determine whether arrangements can be made such as offered in the November 2008 letter.  The appellant never responded to the AOJ's March 2015 letter, which is understandable as the letter was directed to the Veteran with a copy to his service representative.  The issue of the validity of the debt was adjudicated by the AOJ as requested by the Board.  

The determination of whether a notice error is harmless is done on a case-specific application of judgment upon review of the record.  Shinseki v. Sanders, 129 S. Ct. 1696, 1708 (2009).  Because VA provided the relevant parties with reasonable notice of the debt by overpayment, how it arose, and, the post-adjudicatory opportunity to develop the case that was provided during the administrative appellate proceeding, any prior notice error is non-prejudicial as the error did not affect the essential fairness of the adjudication.  While the appellant was not contacted about withdrawing the claim, this is in no way prejudicial to the Veteran as the Board is adjudicating the claim rather than dismissing it.  

The Board concludes that the requirements for the fair development of the claim have been met.

Creation of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  After a review of the evidence, the Board finds the overpayment of $69,497.87 is valid.

Evidence of record reflects that the Veteran was incarcerated from November 15, 2004 and released on November 21, 2007.  Although, neither the fiduciary nor the Veteran notified VA of the subsequent incarceration when it began in November 2004, the fiduciary did send letters to VA in August and September 2004 stating the Veteran was a pre-trial detainee awaiting trial for four pending felonies.  

During this same time period, the AOJ was seeking reimbursement as the Veteran had previously incurred a debt as a result of failing to notify VA of an earlier period of incarceration.  VA learned of the prior incarceration in July 2004.  In September 2004, the fiduciary R.R requested a waiver and was granted a waiver of recovery of the indebtedness in the amount of $24,801.34 in June 2005.

On January 10, 2005, the Veteran's spouse stated her husband was incarcerated and requested apportionment of his monthly benefits for her support.  See 38 C.F.R. § 3.665(e).  

In April and May 2007, after learning that the Veteran had been incarcerated for a felony, the AOJ notified R.R. that an overpayment had been made due to the November 2004 to November 2007 incarceration.  As a result, compensation benefits would be reduced to $108.00, effective the 61st day after conviction.   

In May 2007, the AOJ received correspondence from the Veteran's wife stating that he was incarcerated and requesting an apportionment of his compensation benefits.  A special apportionment decision dated in May 2008 granted an apportionment of the Veteran's compensation benefits to his wife from the 61st day of the Veteran's incarceration in January 2005 until his release in November 2007.  A separate letter notified her that the monthly entitlement amount during the Veteran's incarceration was $1,500.  

In a letter issued later in May 2007, the AOJ notified R.R. that an apportionment of $1,500 monthly was granted to the Veteran's wife from February 1, 2005, the first month after the original request for an apportionment, until the Veteran's release from prison.   

A June 2008 letter from the Debt Management Center (DMC) in St. Paul, Minnesota notified R.R. that VA benefits would be withheld beginning in August 2008 until an overpayment in the amount of $69,497.87 was recouped.  An audit suggests that the debt created was based on the full amount of compensation benefits paid minus the 10 percent compensation rate to which the Veteran was entitled while incarcerated.

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1). 

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and is rated 20 percent disabled or more shall be paid compensation at the 10 percent rate beginning on the 61st day of incarceration.  38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.

There is no communication from the Veteran or his fiduciary notifying VA of his felony conviction and subsequent incarceration for the period at issue.  Exactly how VA received confirmation of the incarceration is not clear from the record, but this apparently occurred in or around April 2007.  VA then responded in April and May 2007 by initiating the reduction of benefits for an incarcerated Veteran and seeking the overpayment of the amounts between January 2005 and November 2007. 

During the Veteran's incarceration he received compensation at the 100 percent rate when he was only entitled to compensation at the 10 percent rating.  Thus, an overpayment of $69,497.87 was created because the Veteran received the benefit of additional compensation.  Further, the Board finds that the Veteran knew or should have known that VA must reduce benefits after the 61st day of incarceration and that the Veteran had the responsibility to notify VA of his incarceration.  This is the second time the Veteran has received an overpayment during incarceration due to not notifying VA of the changed circumstances.

It is unknown why the Veteran or his fiduciary did not notify VA after his conviction and subsequent incarceration starting in November 2004.  Perhaps one or both of them believed they properly notified VA with the letters in August and September 2004 advising VA that the Veteran was a pre-trial detainee for a pending felony trial.  Those letters do not act as proper notification as they only inform VA that the Veteran was facing felony charges and at that point, he was still considered an innocent man.  At some point soon after November 15, 2004, the date of conviction, the Veteran or his fiduciary was obligated to notify VA of the incarceration.  The January 2005 request for apportionment from the Veteran's spouse does not satisfy that requirement.  38 C.F.R. § 3.660(a).  Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.
 
Waiver

In cases where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The Veteran made a timely request in June 2008. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

As noted above, the Veteran and fiduciary knew or should have known that it was their duty to notify VA after he was incarcerated.  While the Board understands the Veteran or the fiduciary might have believed the pre-conviction notification would suffice, ultimately it was still their responsibility to notify VA once the Veteran was convicted of a felony and would be imprisoned longer than 61 days.  Therefore, the Board finds that the Veteran is at fault and his failure to notify VA contributed to creation of the debt.  It is also noted that VA received a request for apportionment from the Veteran's spouse in January 2005.  It is unclear if there was confusion over this request given the adjudication of a separate overpayment created during a separate incarceration.  In any event, it does not appear that VA followed up to see if the Veteran was again incarcerated for a number of years.  

Collection of the debt would not deprive the Veteran or his family of the basic necessities or otherwise produce undue hardship.  The record indicates that the debt has already been paid back.  In addition, during the Veteran's incarceration his living expenses were largely paid by the state, he received VA compensation at the 100 percent rate, and his family received a separate $1500 a month apportionment.  Notably, his family received the apportionment at the same time VA notified the Veteran of the creation of the debt.  Given the funds available to the Veteran and his family, the Board finds that collection of the debt would not create an undue hardship.  Of note, compensation benefits are awarded to a Veteran for disability that affects employment and earning capacity.  For the same reasons above, the Board finds that collection of the debt would not defeat the purpose for which the benefits were intended.  Again, funds were available to the Veteran and his family to repay the debt and maintain the household even in light of the Veteran's significant disability.  

Failure to make restitution would result in unfair gain to the Veteran and unjust enrichment.  The Veteran was paid at the 100 percent disability rating rather than the 10 percent disability warranted for the period in question.  In addition, his family was awarded $1500 a month during the period in question.  If waiver were allowed it would essentially provide the Veteran with more compensation than a similarly situated Veteran because the Veteran in this case was incarcerated.  

There is no indication the Veteran relinquished a valuable right, changed his position to his detriment, or incurred a legal obligation as a result of receiving extra compensation benefits while incarcerated.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  There is also no evidence suggesting that repayment of the debt would deprive the Veteran of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Waiver of recovery of an overpayment of disability compensation benefits in the amount of $69,497.87 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


